Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/25/2022 is entered in part and objected to in part. The new drawing submitted for figure 7 is objected to for reasons stated below, all other amendments are entered. The objections to the specification and the objection to figure 10 have been overcome. Claims 1-7 are pending. The 112 rejection to claim 3 is overcome by the amendment to that claim. The 102 and 103 rejections to claims 1-7 are maintained. The amendment to claim 1 is further discussed in this section so that the record shows that it is well supported by the original application.
The amendment filed 10/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: amended figure 7 includes 3mm and 2mm sections of the upper and lower plates 58a and 58b. The original application makes no reference to 3mm or 2mm sections. 
Applicant is required to cancel the new matter in the reply to this Office Action.
	The objection to the drawings can be overcome by providing a drawing that shows the variable thickness of the case cover as originally disclosed in claim 7. This is to say, while the original application does not support a specific range of variable thickness for the case cover, it does support the ends being thicker than the center. Therefore, a drawing which shows thicker ends and a thinner center for a case cover would not be new matter.
Applicant has amended claim 1 to further recite: "the cast member has hollow chambers defined therein by lateral side walls extending in a vehicle width direction, longitudinal side walls extending in a vehicle front-rear direction, and a bottom wall connecting bottoms of the lateral side walls and bottoms of the longitudinal side walls."
This amendment is supported by figure 3 and paragraph 19 “As shown in FIG. 3, the cast member 34a constituting the front portion of the case pan 26 has hollow chambers 35d defined therein by lateral side walls 35a extending in the vehicle width direction, longitudinal side walls 35b extending in the vehicle front-rear direction, and a bottom wall 35c connecting bottoms of the lateral side walls 35a and bottoms of the longitudinal side walls 35b.” The amendment is timely; therefore, this amendment is entered.
Response to Argument
Applicant’s arguments filed on 10/25/2022 have been fully considered but they are not persuasive.
Applicant contends that He’s pack body 200 does not include the hollow chambers added by amendment. 
Applicant argues that the pack body 200 does not serve a similar purpose to the claimed cast member. Applicant contends that their cast member is configured to efficiently transmit load from a front subframe to a battery case thereby allowing the battery case to act as a structural member. Applicant then contends He teaches that the cells can bear mechanical strength so that a reinforcing rib may be saved or reduced. Thus, applicant contends that the prior art teaches away from providing an additional feature configured to efficiently transmit a load which means that He “fails to consider the benefits provided by the claimed configuration.” 
This argument is unpersuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, no structural difference resulting from the difference in intended use is argued. Furthermore, the nonfinal office action did not claim that the cells were analogous to the cast member, it claimed that the pack body 200 was analogous to the cast member. So, this argument that the intended use of the cells is different from the intended use of the cast member is unpersuasive. 
Next, applicant argues that their hollow chambers and He’s hollow channels have different intended uses. Applicant argues that He’s hollow channels of pack body 200 shown in figure 11 are for exhausting pressure caused by battery cell failure. Therefore, applicant claims these channels are not for reinforcement and cannot correspond to the hollow chambers of the claimed cast member. This argument is unpersuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, no structural difference resulting from the difference in intended use is argued.
Next, applicant makes two arguments to distinguish the structure of He’s channels from applicant’s hollow chambers. 
First, applicant claims that the second side beam containing the hollow channels is not disclosed as being formed via casting. This is unpersuasive because paragraph 112 teaches that “The pack body 200 may be integrally formed on the electric vehicle” and paragraph 65 teaches “the pack body 200 includes a first side beam 201, a second side beam 202.” Because the pack body is taught as integrally formed, and the second side beam is part of the pack body, the side beam is taught as integrally formed. One of ordinary skill in the art would understand “integrally formed” and “formed via casting” as interchangeable phrasing of the same structure. 
Second, applicant argues that He teaches channels which are passages while the amended claims require chambers which are enclosed spaces. This is unpersuasive for two reasons. 
Firstly, one of ordinary skill in the art would consider the terms “chamber” and “channel” equivalent as both define an enclosed space. 
Secondly, the channels of He are not structurally distinct from the claimed hollow chambers. Figure 2 shows the channels running along the first and second side beams (elements 201 and 202). These channels have lateral side walls extending in a vehicle width direction and a bottom wall connecting bottoms of the lateral side walls (annotated figure 11 attached below). Figure 3 teaches the ends of those beams sealed by a first end beam 203 and a second end beam 204. These first and second end beams are longitudinal side walls extending in a vehicle front-rear direction connected on the bottom to the bottom wall. Thus, the channels of He teach all the structural elements of the claimed hollow chambers. 
Thus, He’s pack body teaches the claimed cast member even with the addition of hollow chambers. The 102 rejection is maintained. 

    PNG
    media_image1.png
    652
    750
    media_image1.png
    Greyscale

Applicant argues that dependent claims 2-7 are allowable because amended independent claim 1 overcomes the 102 rejection. Because the 102 rejection is maintained for claim 1, the 103 rejections for dependent claims 2-7 are maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al (US 20220118840).
Regarding claim 1, He et al discloses a vehicle substructure (He et al abstract and figures) comprising: a battery case (He et al, paragraph 112, “the electric vehicle 1 according to the embodiments of this application includes the power battery pack 10”) having a battery housed therein (He et al, abstract, “a power battery pack 10”), wherein the battery case includes a bottomed case pan having an opening at a top thereof (He et al, Fig. 2, paragraph 50, “may include a tray 210 and an upper cover 220”) and a case cover to close the opening of the bottomed case pan (He et al, Fig. 2, paragraph 50, “may include a tray 210 and an upper cover 220”), wherein the battery case is partly formed of a cast member (He paragraph 112, “the pack body 200 may be integrally formed on the electric vehicle”) which is arranged at a front end of the case cover (He paragraph 50 teaches that the case cover is part of the cast member, meaning the cast member is arranged at all parts of the case cover including the front end “The pack body 200 may be understood as a housing configured to accommodating the plurality of cells 100, for example, may include a tray 210 and an upper cover 220”) and coupled to a rear end of a front subframe (He figures 8 and 9 teach the pack body coupled to the rear end of a front subframe) and, the cast member has hollow chambers defined therein by lateral side walls extending in a vehicle width direction (annotated figure 11 attached below), longitudinal side walls extending in a vehicle front-rear direction (taught in figure 3 by first end beam 203 and second end beam 204), and a bottom wall connecting bottoms of the lateral side walls and bottoms of the longitudinal side walls (annotated figure 11).

    PNG
    media_image1.png
    652
    750
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over He et al in view of Ayukawa (US 2019/0002026A1 cited in IDS filed 03/23/2022). 
	Regarding claim 2, He et al teaches the vehicle substructure of claim 1 as set forth in the anticipation rejection above. 
	However, He et al does not teach that the cast member protrudes frontward to have a pair of protrusions to be coupled to a front suspension mechanism.
	Ayukawa, in the same field of endeavor, teaches that the cast member is coupled to a front suspension mechanism (Ayukawa, paragraph 58, “the joint portion 62 abuts the lower wall 20A of the side member rear 20 from the lower side with the bottom plate 36 (joint flange 28A) of the battery case 28 (battery pack 26) interposed therebetween”), via a pair of protrusions (see Ayukawa annotated figure 2 included below). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle substructure of He et al with a cast member protrusion like Ayukawa by coupling the case pan of He et al to the suspension as taught in Ayukawa. One of ordinary skill in the art would have been motivated to make this modification for the benefit of enabling “impact absorption performance, in which impact energy is absorbed, to be enhanced in a head-on collision of the vehicle” (Ayukawa paragraph 67). 

    PNG
    media_image2.png
    515
    790
    media_image2.png
    Greyscale

	Regarding claim 3, in so far as it is definite, He et al teaches the vehicle substructure of claim 1 as set forth in the anticipation rejection. He et al also teaches a cast member having a skew portion extending outward in a vehicle width direction and rearward in the vehicle front-rear direction from an outer end in the vehicle width direction of a front edge of the protrusion (He et al annotated figure 10 included below). The skew portion identified in the figure below is neither perpendicular nor parallel to the lines it deviates from and extends in the vehicle width and rearward direction.
	Ayukawa, in the same field of endeavor, teaches the cast member protrusion as set forth in the obviousness rejection above for claim 2.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle substructure of He et al with the cast member protrusion of Ayukawa as explained above for claim 2 and for the cast member protrusion to include a structure that is skewed in the orientation including what is shown in Fig. 10, annotated below, and as recited in claim 3. One of ordinary skill in the art would have been motivated to provide the protrusions for connection with the suspension assembly at least because of the known advantage of improved “impact absorption performance” (Ayukawa paragraph 67).  

    PNG
    media_image3.png
    608
    1000
    media_image3.png
    Greyscale

	Regarding claim 4, He et al teaches the vehicle substructure of claim 1 as set forth in the anticipation rejection. He et al also teaches the cast member extending in the vehicle width direction across both ends in the vehicle width direction of the battery case (He et al, figures 8, and 10). 
However, He et al does not teach the battery case coupled to a pair of right and left side sills.
	Ayukawa, in the same field of endeavor, teaches the battery case coupled to a pair of right and left side sills (Ayukawa, rockers element 24, Figs. 1 and 2, paragraph 44).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have added the side rockers as taught by Ayukawa to the vehicle substructure of He et al. One of ordinary skill in the art would have been motivated to make this modification at least for the known benefit of increased impact absorption and structural integrity. 
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over He et al in view of Sakurai et al (JP 2015123800A).
	Regarding claim 5, He et al teaches the vehicle substructure of claim 1 as set forth in the anticipation rejection.
However, He et al does not teach that the case pan is provided at a bottom thereof with reinforcing members cross sectionally in a hat shape as viewed from the front and extending in the vehicle front-rear direction.
Sakurai et al, in the same field of endeavor, teaches that the case pan is provided at a bottom thereof with reinforcing members cross-sectionally in a hat shape as viewed from the front and extending in the vehicle front-rear direction (Sakurai et al, figure 4, Element 53, and the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the case pan of He et al with	 the reinforcing members taught in Sakurai et al. One of ordinary skill in the art would have been motivated to make this modification for the benefit of improving “the rigidity of the structure” (Sakurai et al, paragraph 6).
Claims 6 and 7 are rejected under 35 U.S.C. as being unpatentable over He et al in view of Dequine et al (US 10308290 B1).
	Regarding claim 6, He et al teaches the vehicle substructure of claim 1 as set forth in the anticipation rejection.
However, He et al does not teach that the case cover has, in an up-down direction, a top plate located at a top thereof, a bottom plate located at a bottom thereof, and partitions disposed between the top plate and the bottom plate to couple the top plate with the bottom plate.
Dequine et al teaches that the case cover (Dequine et al, figure 2, element 230) has, in an up-down direction, a top plate located at a top thereof (Dequine et al, figure 2, element 234), a bottom plate located at a bottom thereof (Dequine et al, figure 2, element 232), and partitions disposed between the top plate and the bottom plate to couple the top plate with the bottom plate (see at least Dequine et al, figure 2, element 236, figure 7, element 236, figure 15 element 236, and column 8 lines 39-49 “According to other embodiments, the core 236 may be another material, such as a honeycomb sheet or panel formed from another material (e.g., another metal, a polymer, etc.), a metal extrusion (e.g., having thinner upper and lower surfaces and/or webs than the outboard structure 240), a polymer foam (e.g., rigid foam panel, injected curable foam), a metal foam (e.g., aluminum foam), wood (e.g., balsa wood), an egg crate-type structure (e.g., stamped or 3-dimensional profile), a corrugated structure (e.g., 2-dimensional profile), or other suitable structure or material”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle substructure of He et al with the case cover taught in Dequine et al. One of ordinary skill in the art would have been motivated to make this modification for the benefit of decreasing the weight and cost of the plates (Dequine et al, column 8, line 32).
	Regarding claim 7, He et al teaches the vehicle substructure of claim 1 as set forth in the anticipation rejection.
However, He et al does not teach that the case cover has larger thicknesses at a front end and a rear end of the top plate and bottom plate than a thickness at a center in the vehicle front-rear direction thereof.
Dequine et al teaches that the case cover has larger thicknesses at a front end and a rear end of the top plate and bottom plate than a thickness at a center in the vehicle front-rear direction thereof (see at least Dequine et al, figure 34, elements 3432a, b, c, d, figure 38, element 3834, column 7, lines 36-39, “the outboard structure 240 may have a variable thickness that lessens in a stepped or tapered manner moving in an inboard direction”, and column 11 lines 15-19 ”the lower plate 232, the upper plate 234, the core 236, the forward structure 238, the rearward structure 239, and/or the outboard structures 240 may alternatively vary in a cooperative manner to achieve a constant or variable thickness of the upper floor subassembly 230”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle substructure of He et al with the case cover of Dequine et al. One of ordinary skill in the art would have been motivated to make this modification because variable thickness can maximize space for battery storage (Dequine et al, background).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the material of claim 7, "the case cover has larger thicknesses at a front end and a rear end of the top plate and bottom plate than a thickness at a center in the vehicle front-rear direction thereof," must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bachu (US 20210348630) teaching a battery case integral with the substructure of a car. 
Sakai (US 11161549B2) teaching a vehicle subassembly including a battery case that connects to a suspension apparatus. 
Spielvogel (US 20210138886A1) teaching a case pan with partitions. 
Stevens (US 20200398652A1) teaching a case pan with partitions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KANDAS whose telephone number is (571)272-5628. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R. KANDAS/            Examiner, Art Unit 3618                                                                                                                                                                                            
/JAMES A SHRIVER II/            Supervisory Patent Examiner, Art Unit 3618